                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                    Criminal Case No. 16-20700-1
                                                      Honorable Linda V. Parker
D1    JEREMIAH CHEFF,

           Defendant.
______________________________/

            OPINION AND ORDER GRANTING GOVERNMENT’S
           MOTION IN LIMINE TO PERMIT INTRODUCTION OF
           SPOUSE’S MARITAL COMMUNICATIONS (ECF NO. 94)

      Defendant Jeremiah Cheff (“Defendant”) was charge by indictment with sixty

counts of failing to account for and pay over payroll taxes, in violation of 26 U.S.C. §

7202; one count of corruptly endeavoring to obstruct the due administration of the

Internal Revenue Laws, in violation of 26 U.S.C. § 7212(a); and, three counts of

willful failure to file Forms 1040 for tax years 2013 through 2015, in violation of 26

U.S.C. § 7203. (ECF No. 93 at 2, PgID 420.) Presently before the Court is the

Government’s Motion in Limine to Permit Introduction of Spouse’s Marital

Communications. (ECF No. 94.)

      “The common law . . . governs a claim of privilege . . . .” Fed. R. Evid. 501.

Under common law, two spousal privileges are recognized: (1) the “adverse spousal

testimony” privilege that prevents one spouse from being compelled to testify against
the other, and (2) the “confidential marital communications” privilege that pertains to

private communications between spouses. United States v. Porter, 986 F.2d 1014,

1018 (6th Cir. 1993). The adverse spousal testimony privilege “may not be asserted

after a marriage has been terminated.”1 Id. (citations omitted). The confidential

marital communications privilege excludes confidential communications made by one

spouse to the other during the marriage and may be asserted by either spouse. Id.

(citation omitted).

       Because Defendant and his wife divorced on December 4, 2017, he only has

the ability to assert the confidential marital communications privilege. There are three

prerequisites to asserting this privilege: (1) at the time of communication there must

have been a marriage recognized as valid by state law; (2) the privilege applies only to

“utterances or expressions intended by one spouse to convey a message to the other,”

and (3) the communication must be made in confidence. Id. (citations omitted). Some

circuits do not apply this privilege to testimony about acts or conduct. See, e.g.,

United States v. Abram, 171 Fed. Appx. 304, 310 (11th Cir. 2006) (unpublished);

United States v. Parker, 834 F.2d 408, 411 (4th Cir. 1987); United States v. Smith,

533 F.2d 1077, 1078-79 (8th Cir. 1976). Also, the Sixth Circuit has recognized the

“joint participant” exception to this privilege “[o]nly where spouses engage in

conversations regarding joint ongoing or future patently illegal activity”. United


1The adverse spousal testimony privilege may only be exercised by the testifying
spouse. 986 F.2d at 1018 (citations omitted).
                                           2
States v. Sims, 755 F.2d 1239, 1243 (6th Cir. 1985); see United States v. Gray, 71 Fed.

Appx. 485, 489 (6th Cir. 2003) (unpublished).

       Nicolette Cheff, Defendant’s ex-wife, has pled guilty to her involvement in the

Cheffs’ failure to file Forms 941 and their willful nonpayment of payroll taxes to the

IRS during the period of their marriage. As such, the Government contends that,

under the joint participant exception to the confidential marital communications

privilege, Ms. Cheff can testify about her and the Defendant’s tax returns, IRS

notices, income records, other documents related to Defendant’s taxes and finances,

and events and communications that took place between the Defendant, Ms. Cheff and

the IRS. The Defendant, although not concurring in this motion, lodged no arguments

against permitting Ms. Cheff from testifying to these facts. Rather, the Defendant has

elected to reserve the right, if necessary, to object to these efforts under the

confidential marital communications privilege during trial.

       Accordingly,

       IT IS ORDERED, that the Government’s motion (ECF No. 94) is

GRANTED.

       IT IS SO ORDERED.

                                          s/Linda V. Parker
                                          LINDA V. PARKER
                                          UNITED STATES DISTRICT JUDGE
Dated: May 1, 2019




                                             3
